Citation Nr: 0327610	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  03-21 302	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) May 2003 decision that 
denied the claim of an effective date earlier than August 24, 
1995, for the grant of service connection for hypertension 
with bilateral nephrosclerosis and status post cerebral 
hemorrhage, right hemisphere producing left hemiparesis with 
contraction of left upper and lower extremities.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The moving party is a veteran who served on active duty from 
September 1962 to May 1966.

This case comes before the Board on motion by the moving 
party alleging CUE in a May 2003 Board decision regarding the 
decision that denied the claim of an effective date earlier 
than August 24, 1995, for the grant of service connection for 
hypertension with bilateral nephrosclerosis and status post 
cerebral hemorrhage, right hemisphere producing left 
hemiparesis with contraction of left upper and lower 
extremities (hereinafter referred to as the "May 2003 Board 
determination").  This case has been advanced on the Board's 
docket.  38 C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

1.  In May 2003, the Board denied the earlier effective date 
claim, finding that following the last final rating decision 
of record a petition to reopen the claim for service 
connection for hypertension was first received on August 24, 
1995 and that there was no informal claim, formal claim, or 
written intent to file a claim to reopen the issue of service 
connection for hypertension between June 1995 and August 24, 
1995.  

2.  The Board's decision of May 2003 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
the time were either not considered or were misapplied.


CONCLUSION OF LAW

The May 2003 Board decision did not involve CUE.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002)).  In Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
VCAA does not apply to CUE cases.  Accordingly, the Board 
finds that it may proceed with the adjudication of this case.  

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a).  
Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  

In the motion to revise the decision of May 2003 based on 
CUE, the veteran within his July 2003 argument cites page six 
of the Board's May 2003 decision that states that unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002) (emphasis 
added).  When there is a final denial of a claim, and new and 
material evidence is received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) and (r).  The veteran appears to contend that 
he is entitled to an effective date based on when entitlement 
arose (many years prior to August 1995), not when he 
petitioned to reopen this claim on August 15, 1995.        

As noted by the Board in the May 2003 decision which is being 
challenged, in May 1986 and August 1989 decisions the Board 
denied service connection for hypertension and denied 
reopening the claim for service connection for hypertension.  
Those decisions are final, and an effective date earlier than 
August 1989 for the award of service connection for 
hypertension (and the additional disabilities it has caused) 
is therefore precluded.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2002).  As also noted in the May 2003 
decision, the Board denied reopening the claim for service 
connection for hypertension in a July 1990 decision, which 
decision was appealed to the Court by the veteran and 
affirmed by the Court.  

Following the July 1992 Court decision, the veteran filed a 
petition to reopen the claim for service connection for 
hypertension in April 1994.  The RO denied reopening the 
claim in a June 1995 rating decision.  In a September 2000 
decision, the Board found that the June 1995 decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2002).  In view of these prior final 
determinations, an effective date earlier than June 1995 is 
not possible in the absence of clear and unmistakable error.  

Following the June 1995 rating decision, the veteran filed a 
petition to reopen the claim for service connection for 
hypertension on August 24, 1995.  Based on this request to 
reopen, service connection was subsequently granted for the 
disabilities at issue.  

In the May 2003 Board decision being challenged on the basis 
of CUE, the Board concluded that August 24, 1995, was the 
correct effective date for the grant of service connection 
for such disabilities under 38 U.S.C.A. § 5110 (West 2002) 
and 38 C.F.R. § 3.400(r) (effective date of an evaluation and 
an award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added)).  The statute does not 
say "whichever date is earlier."  Consequently, there is no 
basis to award the veteran when entitlement arose (years 
before August 1995), only when the claim to reopen was filed, 
August 24, 1995 (the clear "later" date).  The veteran's 
claim for service connection for hypertension was granted 
based upon his August 24, 1995 request to reopen his claim 
for service connection for hypertension.

The veteran in July 2003 also makes reference to a failure to 
consider the doctrine of resolving reasonable doubt in the 
May 2003 decision.  However, as stated by the Board in May 
2003, the decision was based on an absence of legal merit 
under Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The May 
2003 decision was based on evidence which showed that the 
request to reopen was received on August 24, 1995 and that 
there was no informal or informal request to reopen received 
between June 1995 and August 24, 1995.  There was no relative 
equipoise of the evidence upon which these findings were 
made.  

It is important for the veteran to understand that the Court 
has consistently stressed the rigorous nature of the concept 
of CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313 (1992).   "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  
The fact that the veteran is service connected for this 
disability at this time does not indicate that the prior 
denials of this claim were undebatably wrong.  

The veteran has also cited to the provision that allows an 
effective date one year earlier than the date of the claim.  
However, as stated by the Board in May 2003, the provisions 
that allow an effective date one year earlier than the date 
of claim do not apply in this case.  Those are applicable for 
claims for increased benefits (when the veteran is already 
service connected for a disability) or when benefits are 
awarded based upon a liberalizing law, neither of which are 
relevant to the appeal in May 2003 and do not assist the 
veteran in obtaining an earlier effective date.

In light of the foregoing, and in the absence of any 
additional allegations, the motion must be denied.  




ORDER

The motion is denied.


                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



